FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 ACCREDITED MEMBERS HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting Company x There were 29,649,857 shares of the issuer's common stock, par value $0.001, outstanding as of November 15, 2010. ACCREDITED MEMBERS HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2010 CONTENTS PART I – Financial Information Page Item 1.Financial Statements 2 Condensed consolidated financial statements (unaudited): Balance sheets 2 Statements of operations and comprehensive loss 3 Statement of shareholders’ equity and comprehensive loss 4 Statements of cash flows 5 Notes to unaudited condensed consolidated financial statements 6 - 19 Item 2. Management’s Discussion and Analysis 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II – Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 27 Item 4.Reserved 27 Item 5.Other Information 27 Item 6. Exhibits 27 1 ACCREDITED MEMBERS HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable, related party - Prepaid expenses and other Assets held for sale - Investment in marketable securities - Subscription receivable - Total current assets Property and equipment, net Intangible assets, net - Cost investments - Investment in debt securities - Investment in derivative warrants - Deposits and other assets - Total assets $ $ Liabilities and Shareholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Total current liabilities Convertible notes payable: Related parties Other Deferred rent liability - Total liabilities Shareholders' equity: Preferred stock; $0.10 par value; Authorized shares - 1,000,000 shares Issued and outstanding shares - none - - Common stock; $0.001 par value; Authorized shares - 50,000,000 shares Issued and outstanding shares - 30,959,859 and 29,659,859 (2010) and 25,554,014 (2009) Additional paid-in capital Other comprehensive loss ) - Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to unaudited condensed consolidated financial statements. 2 ACCREDITED MEMBERS HOLDING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Successor Company Predecessor Company Three months ended September 30, Three months ended September 30, Ninemonths ended September 30, Ninemonths ended September 30, January 1 through March 10, (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Net revenue $ Cost of revenue Gross profit (loss) ) ) Operating expenses: General and administrative Selling and marketing - Total operating expenses Operating (loss) income ) Other income (expense): Interest expense: Related parties ) - Other ) - Gain (loss) on value of derivative warrants - ) - - Impairment of marketable securities ) - ) - - Related party management fees - - - Other income - ) ) - Net (loss) income ) Other comprehensive loss: Unrealized loss from available for sale securities ) - ) - - Comprehensive (loss) income $ ) $ ) $ ) $ ) $ Net (loss) income per share - basic and diluted $ ) $ ) $ ) $ ) $
